Case 6:14-cr-00138-DEW-PJH Document 97 Filed 11/13/20 Page 1 of 3 PageID #: 469




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                                     CRIMINAL ACTION NO. 14-0138

 VERSUS                                                       JUDGE DONALD E. WALTER

 MARIO DURAN                                                  MAGISTRATE JUDGE HANNA


                                      MEMORANDUM ORDER

        Before the Court is a motion for compassionate release filed pro se by the defendant, Mario,

 Duran (“Duran”). 1 See Record Document 95. The motion for release is DENIED as premature.

        The compassionate release statute, as amended by the First Step Act on December 21,

 2018, provides, in pertinent part:

        (c) Modification of an imposed term of imprisonment.--The court may not modify
        a term of imprisonment once it has been imposed except that –

          (1) in any case –

            (A) the court, upon motion of Director of the Bureau of Prisons [“BOP”], or
        upon motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
        by the warden of the defendant’s facility, whichever is earlier, may reduce the term
        of imprisonment (and may impose a term of probation or supervised release with
        or without conditions that does not exceed the unserved portion of the original term
        of imprisonment), after considering the factors set forth in section 3553(a) to the
        extent that they are applicable, if it finds that –

              (i) extraordinary and compelling reasons warrant such a reduction. . . .

 18 U.S.C. § 3582(c)(1)(A).




 1
  The Federal Public Defender’s Office notified the Court on November 9, 2020, that its office
 would not be enrolling on behalf of Duran.
Case 6:14-cr-00138-DEW-PJH Document 97 Filed 11/13/20 Page 2 of 3 PageID #: 470




        Applying this statute, this Court finds that the motion filed by Duran is premature at this

 time. “The COVID-19 situation as it exists in the prison system does not, without more, establish

 that it is appropriate for the Court to accede to [the] request to jump over the procedure provided

 in the law on compassionate release. There is nothing extraordinary or compelling that convinces

 the court to ignore the requirement that [Duran] first make his request to the Warden of the

 facility.” United States v. Nathan Burl Cain, No. 1:17-CR-0204-01, at *4 (W.D. La. Apr. 8, 2020).

 The Court is aware of the effects of the COVID-19 pandemic and the heightened risk at the Federal

 Medical Center Butner facilities. Regardless, this Court does not have the equitable authority to

 excuse the failure to demonstrate that administrative remedies have been exhausted or to waive

 the thirty-day waiting period. As was well-stated by the Third Circuit:

        We do not mean to minimize the risks that COVID-19 poses in the federal prison
        system, particularly for inmates like [Duran]. But the mere existence of COVID-19
        in society and the possibility that it may spread to a particular prison alone cannot
        independently justify compassionate release, especially considering BOP’s
        statutory role, and its extensive and professional efforts to curtail the virus’s spread.
        See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020,
        3:09 PM), https://www.bop.gov/resources/news/20200313_covid19.jsp. Given
        BOP’s shared desire for a safe and healthy prison environment, we conclude that
        strict compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on added—
        and critical—importance.

 United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); United States v. Franco, 973 F3d 465,

 468 (5th Cir. 2020) (“[W]e must determine whether [the] statutory requirement is mandatory. We

 join the other three circuits that have faced the question and conclude that it is.” (citing United

 States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020), Raia, 954, F.3d at 597, and United States v.

 Springer, 820 F. App’x 788, 790-92 (10th Cir. 2020)). Therefore, the proper course to follow is to

 allow BOP’s established process a chance to work.




                                                   2
Case 6:14-cr-00138-DEW-PJH Document 97 Filed 11/13/20 Page 3 of 3 PageID #: 471




        Accordingly, the motion for compassionate release filed by Duran is DENIED

 WITHOUT PREJUDICE as premature.              He may re-urge such motion if he exhausts his

 administrative remedies as required by Section 3582(c)(1)(A).

        THUS DONE AND SIGNED at Shreveport, Louisiana, this 13th day of November, 2020.




                                                3
